        Case 9:21-cv-00001-DLC Document 12 Filed 02/02/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

SHAUN ANTONUCCI and JULIE                         CV 21–001–M–DLC
ANTONUCCI,

                     Plaintiffs,
                                                        ORDER
        vs.

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE CO.; DEEANN
CRANMORE; and
JOHN DOES 1-10,

                     Defendants.

      Before the Court is Plaintiffs’ Unopposed Motion for Remand. (Doc. 10.)

In view of the thorough—and unobjected-to—analysis set out in Plaintiffs’ brief

(Doc. 11), good cause supports the motion.

      Accordingly, IT IS ORDERED that the motion (Doc. 10) is GRANTED.

This case is REMANDED to Montana’s Twenty-First Judicial District Court in

and for Ravalli County.

      IT IS FURTHER ORDERED that the preliminary pretrial conference set for

March 12, 2021 and all associated deadlines are VACATED. (See Doc. 7.)




                                       -1-
 Case 9:21-cv-00001-DLC Document 12 Filed 02/02/21 Page 2 of 2



DATED this 2nd day of February, 2021.




                              -2-
